      Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                v.
                                                              No. 19 Cr. 545
                                                   Oral Argument Requested
MICHAEL CARROLL and MICHAEL
PAPPAGALLO,
                    Defendants.




        OMNIBUS REPLY MEMORANDUM OF LAW IN SUPPORT OF
    MICHAEL V. PAPPAGALLO’S MOTION TO DISMISS THE INDICTMENT
                     AND FOR A BILL OF PARTICULARS




                                             Gregory W. Kehoe
                                             Robert A. Horowitz
                                             Daniel P. Filor
                                             GREENBERG TRAURIG LLP
                                             200 Park Avenue
                                             New York, NY 10116
                                             (212) 801-9200
                                             Counsel for Michael V. Pappagallo
               Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 2 of 18




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT …………………………………………………………………1
ARGUMENT .................................................................................................................................. 2
I.        THE MOTION TO DISMISS SHOULD BE GRANTED BECAUSE THE ALLEGED
          MISSTATEMENTS ARE QUANTITATIVELY AND QUALITATIVELY
          IMMATERIAL ................................................................................................................... 2
          A.         The Court Can Rule on Materiality Issues at the Motion to Dismiss Stage ........... 2
          B.         The Government Fails to Adequately Allege Quantitative Materiality .................. 3
          C.         The Government Fails to Adequately Allege Qualitative Materiality .................... 5
II.       THE MOTION FOR A BILL OF PARTICULARS SHOULD BE GRANTED
          BECAUSE THE GOVERNMENT HAS FAILED TO EXPLAIN THE BASES FOR ITS
          ADJUSTMENTS AND FOR ITS ALLEGATION THAT THE ORIGINAL
          ACCOUNTING ENTRIES WERE FRAUDULENT ......................................................... 8
          A.         The Government Has Failed to Produce Any Documents or Explanations as to the
                     Bases Underlying the Government's Adjustments...................................................9
          B.         The Government's Opposition Broadly Misstates Mr. Pappagallo's Request for the
                     Rationale Behind the Adjustments to the Categories…………………………....13
CONCLUSION ............................................................................................................................. 14




                                                                      i
              Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 3 of 18




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

Cases

ECA & Local 134 v. JPMorgan Chase Co.,
  553 F.3d 187 (2d Cir. 2009).......................................................................................................2

Ganino v. Citizens Utilities Co.,
   228 F.3d 154 (2d Cir. 2000)...................................................................................................4, 7

In re Ply Gem Holdings, Inc. Sec. Litig.,
    135 F. Supp. 3d 145 (S.D.N.Y. 2015)………...……………………………………..…..4

In re Ply Gem Holdings,
    2016 WL 533954 (S.D.N.Y. Sep. 23, 2016)………………………………..............................4

Ironworkers Local 580-Joint Funds v. Linn Energy, LLC,
    29 F. Supp. 3d 400 (S.D.N.Y. 2014)..........................................................................................3

SEC v. Escala Group, Inc.,
   No. 09 Civ. 2646 (DLC), 2009 U.S. Dist. LEXIS 67225 (S.D.N.Y. July 31,
   2009) ......................................................................................................................................5, 6

SEC v. Leslie,
    No. 5:07-cv-03444-JF (PSG), 2012 U.S. Dist. LEXIS 4659 at *3-4 (N.D. Cal.
   Jan. 13, 2012) .............................................................................................................................6

SEC v. Price Waterhouse,
   797 F. Supp. 1217 (S.D.N.Y. 1992)...........................................................................................9

Takara Tr. v. Molex Inc.
   429 F. Supp. 2d 960 (N.D. Ill. 2006) .........................................................................................6

United States v. Bin Laden,
   92 F. Supp. 2d 225 (S.D.N.Y. 2000)........................................................................................11

United States v. Block,
   16-CR-595 (JPO), 2017 U.S. Dist. LEXIS 65169 (S.D.N.Y. April 28, 2017) ........................12

United States v. Bonventre,
   646 F. App’x 73 (2d Cir. 2016) ...............................................................................................13

United States v. Bortnovsky,
   820 F.2d 572 (2d Cir. 1987).....................................................................................................11



                                                                        ii
              Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 4 of 18




United States v. Connolly,
   S1 16-cr-00370 (CM), 2017 U.S. Dist. LEXIS 82156 (S.D.N.Y. May 24,
   2017) ........................................................................................................................................12

United States v. Gall,
   No. 3:95cr98 (AHN), 1996 U.S. Dist. LEXIS 23133 (D. Conn. Aug. 12, 1996) ....................13

United States v. Leonelli,
   428 F. Supp. 880 (S.D.N.Y. 1977)...........................................................................................13

United States v. Nachamie,
   91 F. Supp. 2d 565 (S.D.N.Y. 2000)....................................................................................9, 12

United States v. Savin,
   No. 00 Cr. 45 (RWS), 2001 U.S. Dist. LEXIS 2445 (S.D.N.Y. Mar. 7, 2001) .......................10

United States v. Strawberry,
   892 F. Supp. 519 (S.D.N.Y. 1995)...........................................................................................11

United States v. Tuzman,
   301 F. Supp. 3d 430 (S.D.N.Y. 2017)......................................................................................12

United States v. Vaid,
   16 Cr. 763 (LGS), 2017 U.S. Dist. LEXIS 143495 (S.D.N.Y. Sept. 5, 2017).........................11


Regulations

64 Fed. Reg. 45,150, 45,152 (Aug. 19, 1999) No. 99 ……………………………………..3, 4, 7, 8




                                                                       iii
          Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 5 of 18




       This reply memorandum of law is submitted in further support of Mr. Pappagallo’s motion

to dismiss the Indictment and for a bill of particulars (“Reply”).

                                 PRELIMINARY STATEMENT

       Contrary to the government’s assertions, the Indictment’s alleged accounting

misstatements are both quantitatively and qualitatively immaterial.               The government’s

unprecedented materiality theory diverges from the well-established standards Brixmor’s

independent auditors relied upon in determining that Brixmor’s adjustments to quarterly SSNOI

were immaterial. Indeed, Brixmor was not required to (nor did it) restate its prior financial

statements or results of operations to reflect those adjustments. In an effort to engineer quantitative

materiality, the government measures materiality by focusing on SSNOI growth percentage rather

than on SSNOI itself (the “percentage of a percentage” theory). The government has remarkably

attempted to do so even though, by definition, the SSNOI growth percentage is simply the product

of comparing SSNOI over two periods.          Moreover, the Indictment does not even address the

qualitative materiality issue, because clearly, the government’s allegations fail on virtually every

qualitative factor referenced in SAB 99.

       As for the bill of particulars, the government describes its case as predicated upon an

“overall accounting scheme” to report false SSNOI Growth, and the Indictment alleges the impact

of various unspecified accounting adjustments to Brixmor’s reported SSNOI. In an effort to avoid

providing particulars concerning the alleged accounting scheme, the government suggests it is not

required to prove “any particular fraudulent conveyance of information, or any particular

fraudulent accounting entry.” Government Opposition Brief (Dkt. 65) (“Opp.”) at 36.                An

accounting scheme necessarily involves fraudulent accounting. The defense is not seeking to

discover the government’s trial strategy. Mr. Pappagallo is simply requesting that the government


                                                  1
             Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 6 of 18




be ordered to provide a bill of particulars setting forth the bases for the adjustments made to the

categories of accounting entries listed in the government’s Appendix to its Opposition Brief (Dkt.

65-2),1 and why the original Brixmor accounting in the Categories was allegedly fraudulent.2

                                              ARGUMENT

I.        THE MOTION TO DISMISS SHOULD BE GRANTED BECAUSE THE ALLEGED
          MISSTATEMENTS ARE QUANTITATIVELY AND QUALITATIVELY
          IMMATERIAL

          A.      The Court Can Rule on Materiality Issues at the Motion to Dismiss Stage

          In an effort to skirt any analysis of its novel “percentage of a percentage” theory, the

    government has filed an Opposition rife with misleading and erroneous statements regarding both

    quantitative and qualitative materiality.      First, the government contends that defendants’

    materiality arguments are “directed to the wrong audience,” (Opp. at 11), mistakenly insinuating

    that materiality questions are not justiciable at the motion to dismiss stage. To the contrary, courts

    routinely grant motions to dismiss based on a failure to assert a material misstatement. See ECA

    & Local 134 v. JPMorgan Chase Co., 553 F.3d 187, 205 (2d Cir. 2009) (affirming at the motion

    to dismiss stage that “we cannot reasonably infer that [the alleged misstatements] would have

    been viewed by a reasonable investor as having significantly altered the total mix of information



1
   The Government identifies categories of accounting adjustments in the Appendix to its
Opposition: (a) Common area maintenance fees (“CAM”); (b) Real estate tax (“RET”); (c) Late
Fees; (d) Prior-year common area maintenance fees (“PYCM”); (e) UC-tenant credits; (f) UC-
tenant deposits; (g) “Adj.” (which includes Bankruptcy proceeds, Unvouched, aged POs, Lease
termination income, Balance sheet clean-up, and Bad debt expense (see Kehoe Decl. Exh. A); (h)
“Main” (which includes Bankruptcy proceeds, Stale accrued expenses, Sharpstown co-tenancy,
Halloween income, Balance sheet clean-up, Acured expenses related to Regency acquisition,
Insurance reimbursement, and Reclass mis-posted amount to RCAM/RRET (see Filor Decl. Exh.
G (Dkt. 51)); and (i) Lease Settlement Income (“LSI”) (collectively, the “Categories”).
2
  The Government objects to having to address each and every entry in the Work Papers. To resolve
this, Mr. Pappagallo adopts the government’s Categories identified supra at n. 1, and requests
particulars as to why the government’s adjustments in each of those Categories was necessary and
why Brixmor’s original accounting in each of those Categories was fraudulent.
                                                2
           Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 7 of 18




made available”); Ironworkers Local 580-Joint Funds v. Linn Energy, LLC, 29 F. Supp. 3d 400,

428 (S.D.N.Y. 2014) (granting a motion to dismiss claims that EBITDA, a non-GAAP metric,

was reported in a materially misleading manner). As more fully set forth below, the Indictment

fails to sufficiently allege quantitative and qualitative materiality, and so the Indictment should

be dismissed.

      B.        The Government Fails to Adequately Allege Quantitative Materiality

      The government argues that the appropriate measure of quantitative materiality is not the

change in SSNOI, but the change in SSNOI growth. This novel “percentage of a percentage”

argument defies logic. SSNOI growth measures the change in SSNOI from one period to another.

In other words, SSNOI growth is a direct product of SSNOI, and does not change unless there is

an underlying change to actual SSNOI. Put another way, if a company’s SSNOI was $100 in Q1

and $101 in Q2, SSNOI growth for that period would be 1%. If SSNOI in Q2 were instead $102,

SSNOI growth would, as a result, be 2%. By the government’s faulty logic, that minor $1

difference should be viewed not as a 1% difference but as an enormous 100% change, which

would be twenty times the 5% minimum set by SEC Staff Accounting Bulletin No. 99, 64 Fed.

Reg. 45,150, 45,152 (Aug. 19, 1999) (“SAB 99”), for purposes of assessing quantitative

materiality. Implementing the government’s novel theory would eviscerate the materiality

requirement from the law.

      The government’s mathematical gymnastics become necessary because the alleged

accounting adjustments to SSNOI never approach SAB 99’s 5% threshold when properly

compared in the context of total SSNOI. This, however, does not give the government license to

substitute an inappropriate comparator for the alleged adjustments and thereby alter the

denominator in the equation. SAB 99 explains that quantitative materiality assessments are made

by “comparing adjustments to revenues, gross profit, pretax and net income, total assets,
                                          3
             Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 8 of 18




    stockholders' equity, or individual line items in the financial statements.” See SAB 99 fn. 24; see

    also Ganino v. Citizens Utilities Co., 228 F.3d 154, 163-66 (2d Cir. 2000) (comparing misstated

    quarterly fees to total net income because quantitative comparison must be against “like items on

    the corporate financial statement”). Quantitative materiality requires a comparison to an absolute

    financial statement figure and does not permit one to compare the adjustment to a figure that is

    itself relative or a percentage. The government’s attempt to compare an alleged percentage

    change to a percentage for its quantitative analysis has rightfully been rejected. See, e.g., In re

    Ply Gem Holdings, Inc. Sec. Litig., 135 F. Supp. 3d 145, 153 (S.D.N.Y. 2015) (rejecting

    argument that a decline from 23.9% to 20.2% is a 15% decline instead of a 3.7% decline,

    thus rejecting a “relative rather than absolute percentage change as the appropriate yardstick

    under SAB No. 99”).3

          The following example shows the fallacy in the government’s methodology of measuring

    materiality based on the percentage change in percentage growth instead of the percentage change

    in a financial statement figure. Companies routinely report their net sales in absolute dollars and

    their percentage growth over a comparable period. Net sales are calculated based on various

    accounts in the company’s general ledger. If the company fraudulently reported its sales growth,

    the fraudulent accounting was in the general ledger accounts from which its net sales figure was

    derived. That company did not manipulate its sales growth; it manipulated its net sales, which




3
 The government wrongly contends (at Opp. 13-14) that Ply Gem supports the use of a quantitative
“percentage of a percentage” methodology. Ply Gem explicitly rejected that theory, 135 F. Supp.
3d at 153, and the revised complaint survived dismissal because the alleged financial
misstatements were compared against actual financial metrics including gross profits, earnings
and loss – not against derived percentages. See In re Ply Gem Holdings, 2016 WL 533954, at *3-
4 (S.D.N.Y. Sep. 23, 2016). Using “discrete numerical comparators” as “like-to-like comparisons”
was necessary to “contextualize the omissions within [the Company’s] finances” and “satisf[ied]
SAB No. 99’s [5%] rule of thumb.” Id.
                                                 4
            Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 9 of 18




    necessarily resulted in a misstatement of its sales growth. A determination of the materiality of

    the alleged manipulation would have to be based on the percentage by which its net sales, not net

    sales growth, was manipulated.

          So too with regard to Brixmor’s SSNOI, the financial statement figure the government

    alleges was misstated.4 Brixmor’s SSNOI growth percentage is simply an outgrowth of its

    SSNOI calculated over two periods. Thus, the materiality of the alleged fraud must be assessed

    based on the percentage by which Brixmor allegedly misstated its SSNOI. It is senseless to assess

    materiality based on the percentage change in its SSNOI growth. But using its “percentage of a

    percentage” theory, this is exactly what the government is trying to do.

          Indeed, if Brixmor had only reported its SSNOI and left it to the public to calculate its

SSNOI growth, the adjustments of under 1.3% would be unquestionably immaterial. But, under

the government’s novel theory, because Brixmor not only reported its SSNOI but also did the math

to calculate its SSNOI growth, the government’s immaterial adjustments to Brixmor’s SSNOI

incongruously became material. Such a baseless approach should be rejected by the Court.

          C.      The Government Fails to Adequately Allege Qualitative Materiality

          Aware of its untenable quantitative materiality theory, the government then attempts to

bootstrap its materiality argument by shifting to qualitative aspects. The government’s statement

that “[c]ivil cases have expressly relied on allegations of smoothing in denying motions to dismiss

for lack of materiality” is misleading. Opp. at 17. To support this proposition, the government



4
  See, e.g., Indictment ¶ 21 (alleging defendants “fraudulently included LSI in calculating SS-NOI
in order to manipulate Brixmor’s quarterly SS-NOI Growth results”); (defendants “fraudulently
removed and discussed removing income and/or properties from SS-NOI… Because SS-NOI
Growth is essentially a measure of the growth in revenue for a given set of properties between the
Comparison Period and the Current Period, reducing the SS-NOI for the Comparison Period or
removing an underperforming property from the Same Property Pool has the impact of making the
SS-NOI Growth in revenue for the Current Period appear larger.”).
                                                  5
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 10 of 18




primarily relies on SEC v. Escala Group, Inc., but interestingly, Escala never even mentions the

term “smoothing.” See generally No. 09 Civ. 2646 (DLC), 2009 U.S. Dist. LEXIS 67225

(S.D.N.Y. July 31, 2009). The Escala court’s basis for denying the defendants’ motion to dismiss

was largely due to quantitative materiality. Id. at *32 (materiality was adequately pled “especially

given the fact that the transaction made up 14% of the quarter’s pre-tax net income.”). On the

qualitative side, the court emphasized that the defendants’ altering of an outstanding debt and

falsely recharacterizing it as income expressly satisfied SAB 99 because “the transaction masks a

change in earnings or whether the misstatement changes a loss into income or vice versa.” Id. at

*33. Obviously, “a reasonable investor would have wanted to know that the revenue from the

purported sale was [actually the product of a debt].” Id. The government does not have the benefit

of any such facts here.

       While SEC v. Leslie, does mention “smoothing,” the government conveniently omits that

Leslie involved (1) artificial inflation of revenue; (2) “smoothing” of net income, a critical GAAP

metric; and (3) manipulation of these metrics to such a material degree that the company at issue

was required to restate its financials. See No. 5:07-cv-03444-JF (PSG), 2012 U.S. Dist. LEXIS

4659 at *3-4 (N.D. Cal. Jan. 13, 2012). Again, none of those facts are present here. Not only is

there no accusation that Brixmor’s revenue was artificially inflated, the government does not allege

anything relating to any GAAP metric.

       The government’s reliance on Takara Tr. v. Molex Inc. is similarly misguided. 429 F. Supp.

2d 960 (N.D. Ill. 2006). In a matter involving artificial inflation of revenue, the Takara court

noted, “‘[t]he keystone of plaintiffs’ materiality argument is their allegation that [the defendants’]

misrepresentations caused [the company] to appear to be earning more than it was,’ in violation of

GAAP.” Id. at 978. Here, the government takes no issue with “the legitimacy of [Brixmor’s]


                                                  6
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 11 of 18




income itself,” (Opp. at 18), nor does it contend that the alleged misrepresentations caused Brixmor

“to appear to be earning” more than it actually was. The government’s accusations only concern

the mere timing of certain accounting items which accounted for less than 1.3% of Brixmor’s total

SSNOI in the most impacted quarter.

       The government’s suggestion that Brixmor sought to manage earnings fails. There is no

allegation that either of Brixmor’s primary earnings metrics, the GAAP metric of Net Income, or

the non-GAAP metric of FFO, were misstated. There is not even an allegation that annual SSNOI

was “managed.” Further, any alleged adjustments to quarterly SSNOI were de minimis. Even if

one qualitative factor were alleged, however, that could not outweigh the other qualitative factors

and quantitative immateriality.

       A key qualitative factor courts use to examine materiality under SAB 99 is “whether the

misstatement changes a loss into income or vice versa.” The government notes that Ganino

involved a scenario in which a company engaged in a scheme to hide a $10 million loss. Opp. at

17. The Ganino court focused on the dollar amount of the misstatements which accounted for

between 8 and 17.7% of net income. See Ganino, 228 F.3d at 166. As noted supra, the government

does not allege that Brixmor disguised a loss or changed a loss into income here. See Indictment

¶ 33 (identifying a difference between reported and alleged actual SSNOI growth of between 0-

1.3%). Here, even assuming the accuracy of the government’s allegations, the dollar amount of

the alleged misstatements in any one quarter from 0.0% to 1.3% of SSNOI and an even smaller

percentage of net income. Clearly, neither Ganino’s quantitative nor qualitative factors exist here.

       The government also quotes several other qualitative factors from SAB 99. Opp. at 16

(noting that SAB 99 looks to “whether the misstatement masks a change in earnings or other trends,

whether the misstatement hides a failure to meet analysts’ consensus expectations for the


                                                 7
          Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 12 of 18




enterprise, and whether the misstatement has the effect of increasing management’s

compensation.”) (internal quotations omitted). These qualitative factors are similarly absent in

this case.    The government does not claim that any alleged misstatements affected Mr.

Pappagallo’s compensation, nor was there any “change in trends” to be masked, because Brixmor’s

SSNOI growth was positive in every relevant quarter, even with the government’s adjustments.

         Regarding “whether the misstatement hides a failure to meet analysts’ consensus

expectations for the enterprise,” the government has acknowledged that Brixmor merely “provides

guidance with respect to [its] anticipated annual SS-NOI Growth performance results.” Indictment

¶ 16 (emphasis added). Brixmor never provided quarterly guidance, and analysts never published

any expectations regarding quarterly SSNOI growth. Consequently, the government is left with

the contrived theory that Brixmor misstated its quarterly SSNOI growth to fit within its annual

guidance range, a theory with no support or logical basis. In any event, even with the government’s

adjustments, Brixmor came within 0.1% of its annual guidance.

         Accordingly, as with its quantitative deficiency, the Indictment does not meet the requisite

materiality standards under any of the qualitative factors listed in SAB 99.

   II.       THE MOTION FOR A BILL OF PARTICULARS SHOULD BE GRANTED
             BECAUSE THE GOVERNMENT HAS FAILED TO EXPLAIN THE BASES
             FOR ITS ADJUSTMENTS AND ITS ALLEGATION THAT THE ORIGINAL
             ACCOUNTING ENTRIES WERE FRAUDULENT

         Contrary to the government’s position, the defense is not seeking to discover the

government’s trial strategy. Mr. Pappagallo is simply and rightfully requesting clarification

concerning the accounting adjustments that the government maintains are fraudulent.

         The government claims that its case is predicated upon an overall “accounting fraud

scheme” to report false quarterly SSNOI in public filings. Opp. at 24. Yet it somehow claims it

is not required to prove “any particular fraudulent conveyance of information, or any particular

                                                  8
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 13 of 18




fraudulent accounting entry” and the “question for the jury will be whether a scheme existed –

carried out through any number of means—to falsely report SS-NOI Growth.” Opp. at 36. But the

government obviously cannot prove an “accounting fraud scheme” without proving fraudulent

accounting. In light of its representation that it “does in fact allege that all of the adjustments

reflected in the Work Papers and Summary Spreadsheet were made necessary as a result of the

defendants’ fraud,” Opp. at 29 (emphasis added), a bill of particulars is essential for Mr.

Pappagallo to understand the bases of the government’s accounting adjustments and why the

government believes Brixmor’s original accounting was fraudulent.

   A. The Government Has Failed to Produce Any Documents or Explanations as to the
      Bases Underlying the Government’s Adjustments

       Mr. Pappagallo seeks “the accounting rationale underlying [the government’s]

determinations that certain accounting items should have been treated the way the government

now contends instead of how Brixmor did.” Pappagallo Bill of Particulars Moving Brief (Dkt. 50)

(“Moving Br. BOP”) at 9. In response, the government points to the Work Papers and the

Indictment. But neither explains the bases for the government’s adjustments to the Categories or

the bases for alleging that the original Brixmor accounting in those Categories was supposedly

fraudulent.

       Where the items in dispute involve “complex issues of accounting as to which reasonable

accountants could reach different conclusions,” the need for not only a list of the government’s

adjustments, but also the bases underpinning those adjustments are paramount. SEC v. Price

Waterhouse, 797 F. Supp. 1217, 1241 (S.D.N.Y. 1992) (finding no fraud or recklessness on the

part of the defendant accountants where court heard diametrically opposing views from accounting

experts as to the reasonableness of the judgments made by defendants); see also United States v.

Nachamie, 91 F. Supp. 2d 565, 571 (S.D.N.Y. 2000) (granting bill of particulars regarding

                                                9
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 14 of 18




Medicare fraud charges where government “has not yet informed the defendants which of these

claims were false and in what way they were false”) (emphasis added).5

       To rely on the Work Papers for clarification as the government suggests is futile. Two

examples of the information in the Work Papers regarding the Categories prove instructive as to

why. The government’s mathematical adjustments to aggregated Purchase Orders, (“POs”) and

UC-tenant credits can be determined by analyzing and reverse engineering the numerical

differences in the chart in paragraph 33 of the Indictment (the “Chart”). For the POs, the

government seems to take the position that the aggregated POs should have been booked as income

in the third quarter of 2013.    Filor Decl. Exh. G.     Regarding the UC-tenant credits, the

government’s accounting adjustments appear to have removed them from Brixmor’s third and

fourth quarters of 2013. Filor Decl. Exh. H. Yet, the Indictment does not even reference these

adjustments and the Work Papers do not include any explanation why the government’s

adjustments to the POs or the UC-tenant credits are correct or why Brixmor’s original accounting

was incorrect.

       The government attempts to show it provided sufficient information regarding the

accounting adjustments to POs by pointing to specific spreadsheet rows in the Work Papers,

including formulas contained in certain spreadsheet cells. Opp. at 30-31. This information

purportedly explains the Government’s adjustments to the POs. Opp. at 30-31. It does not. This




5
  A memorandum Mr. Pappagallo received from Brixmor in response to his Rule 17(c) subpoena
provides some clarity as to the basis of the adjustment to only two of the Categories, CAM and
RET. See Kehoe Decl. Exh. B. Critically, it appears these adjustments were made not because the
underlying Brixmor accounting was fraudulent, but rather because the external auditor utilized a
more conservative accounting methodology. See id. That explanation undercuts any suggestion
that the government’s adjustments to CAM and RET were required or the original accounting for
them was fraudulent. Other than this one document, Mr. Pappagallo has been provided with no
information explaining the bases of any adjustments to the other Categories.
                                                10
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 15 of 18




information only identifies the numerical amount of the adjustment, not the bases for the

adjustment.

       Without the particulars requested, Mr. Pappagallo is left to guess as to the reasons for the

government’s adjustments. See United States v. Savin, No. 00 Cr. 45 (RWS), 2001 U.S. Dist.

LEXIS 2445, at *10-11 (S.D.N.Y. Mar. 7, 2001) (ordering government to provide bill of

particulars where production of over 100,000 pages of material did not meet the government’s

obligation to provide notice of the means and methods of alleged conspiracy). The bases for the

adjustments in the Categories are essential to prepare a defense and avoid surprise at trial, and

thus, a bill of particulars providing such is required. See United States v. Vaid, 16 Cr. 763 (LGS),

2017 U.S. Dist. LEXIS 143495, at *32 (S.D.N.Y. Sept. 5, 2017) (requiring a bill of particulars

because “[g]iving Defendants data and documents for over 500,000 claims but not specifying

which ones it will seek to prove at trial were fraudulent does not enable Defendants to prepare for

trial or prevent surprise.”); United States v. Bin Laden, 92 F. Supp. 2d 225, 233-34 (S.D.N.Y.

2000) (“in deciding whether a bill of particulars is needed, the court must determine whether the

information sought has been provided elsewhere, such as in other items provided by discovery,

responses made to requests for particulars, prior proceedings, and the indictment itself.” (citing

United States v. Strawberry, 892 F. Supp. 519, 526 (S.D.N.Y. 1995)).

       Because the Work Papers do not indicate the bases for the government’s adjustments or

why the original accounting was fraudulent, the government’s arguments that (a) the discovery

materials plus the Indictment provide sufficient information, (Opp. at 20-21), and (b) voluminous

discovery combined with “guidance about what is most relevant” obviates the need for a bill of

particulars, (Opp. at 22), fall flat. No “guidance” can direct Mr. Pappagallo to something that does

not exist. Despite the government’s attempts to distinguish Mr. Pappagallo’s informative case


                                                11
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 16 of 18




citations, Bortnovky, Connolly, and Nachamie all clearly support Mr. Pappagallo’s motion for a

bill of particulars. See United States v. Bortnovsky, 820 F.2d 572, 575 (2d Cir. 1987) (vacating

convictions based on trial court’s denial of motion for bill of particulars because without the bill

of particulars, the “relevance of key events was shrouded in mystery at the commencement of and

throughout the trial,” and thus the appellants were “hindered in preparing their defense” and their

convictions needed to be vacated); US v. Connolly, S1 16-cr-00370 (CM), 2017 U.S. Dist. LEXIS

82156, at *15-17 (S.D.N.Y. May 24, 2017) (finding bill of particulars was required where the

government took the position, like the government did here, that possibly all of the information

provided (here, all of the hundreds of thousands of line items in the Work Papers) could be relevant

at trial and stating that even if a 1,000 line spreadsheet was the finite universe of trades at issue in

the case, the government needed to provide the defendants with additional information to

sufficiently enable them to mount a defense); Nachamie, 91 F. Supp. 2d at 574 (granting

defendant’s motion for bill of particulars regarding claims the government intends to prove at trial

which “identify each and every one of the 'false and misleading' claims which were allegedly

submitted and/or filed as part of the conspiracy,” along with further specifics for each claim).

       Lastly, the government cannot escape its failure to identify the bases for its adjustments to

the Categories by characterizing this case as a “long running fraud scheme” that “accumulate[d]

to create the false numbers.” Opp. at 35, 36. The government’s citations to Block and Tuzman are

inapposite. Opp. at 36. In Block, the government was not alleging a scheme that “accumulated”

to create false numbers, but instead that the defendant acted in only one quarter, to fabricate a

figure and thereby “falsely inflate AFFO and AFFO per share in in [sic] ARCP's public filings,”

and the indictment “describes with specificity the acts [the defendant] allegedly committed.”

United States v. Block, 16-CR-595 (JPO), 2017 U.S. Dist. LEXIS 65169, at *2-3 (S.D.N.Y. April


                                                  12
         Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 17 of 18




28, 2017). In Tuzman, the court denied the motion for a bill of particulars where the defendant

had already known for two months what exhibits the government planned to use at trial. See

United States v. Tuzman, 301 F. Supp. 3d 430, 452 (S.D.N.Y. 2017) (emphasis added). As opposed

to Tuzman, here, Mr. Pappagallo has hundreds of thousands of pages of discovery, not a discrete

subset which he knows the government is planning on using, none of which explains the bases for

the government’s adjustments.

    B. The Government’s Opposition Broadly Misstates Mr. Pappagallo’s Request for the
       Rationale Behind the Adjustments to the Categories

       The government’s attempt to convert a request for information into a purported disclosure

of “the manner in which [the government] will attempt to prove the charges, the precise manner in

which the defendant committed the crime charged, or a preview of the Government’s evidence or

legal theories,” completely mischaracterizes Mr. Pappagallo’s request. Opp. at 23, 24. Quite

simply, Mr. Pappagallo is not asking for a preview of the government’s case, but only to be

reasonably appraised of the bases for the government’s belief that its adjustments were necessary

and why the original accounting was fraudulent.6

       In juxtaposition with its claim that “all of the adjustments reflected in the Work Papers”

were made due to the alleged fraud, (Opp. at 29), the government also makes the seemingly

incompatible argument that “[t]he Government is not required here…to prove any particular

fraudulent conveyance of information, or any particular fraudulent accounting entry.” Opp. at 36.



6
  Indeed, the government’s own citations do not support its strained argument because the
defendants in those cases, in contrast to here, were already provided with the information sought
in the motions for bills of particulars, (see United States v. Bonventre, 646 F. App’x 73, 78-79 (2d
Cir. 2016); United States v. Gall, No. 3:95cr98 (AHN), 1996 U.S. Dist. LEXIS 23133, at * 20-21
(D. Conn. Aug. 12, 1996); United States v. Leonelli, 428 F. Supp. 880, 882-83 (S.D.N.Y. 1977)),
whereas Mr. Pappagallo has been given no indication of the bases for the government’s
adjustments to the Categories.

                                                13
           Case 1:19-cr-00545-CM Document 71 Filed 02/07/20 Page 18 of 18




The government would like to have it both ways. These incompatible pronouncements from the

government exemplify its refusal to provide Mr. Pappagallo with a clear picture of the allegations

against him. A bill of particulars is needed to allow Mr. Pappagallo to understand the bases of the

government’s adjustments and to mount a meaningful defense at trial.

                                        CONCLUSION

       For the foregoing reasons, Mr. Pappagallo’s motion to dismiss the indictment should be

granted in full. In the alternative, Mr. Pappagallo’s motion for a bill of particulars should be

granted.

Dated: New York, New York
       February 7, 2020

                                                     GREENBERG TRAURIG, LLP

                                                     By: /s/ Gregory W. Kehoe            .

                                                     Gregory W. Kehoe
                                                     Daniel P. Filor
                                                     Robert A. Horowitz
                                                     GREENBERG TRAURIG LLP
                                                     200 Park Avenue
                                                     New York, NY 10116
                                                     (212) 801-9200
                                                     Counsel for Michael V. Pappagallo




                                                14
